Title: To George Washington from Robert Townsend Hooe, 17 July 1798
From: Hooe, Robert Townsend
To: Washington, George



My Dearly Beloved Old Genl Geo: the 1st
[17 July 1798]

I do in the most earnest manner, ask You to give me leave, to Solicit You for a Place in Your Army for a Young Neighbour of mine, who if you are pleased to give an appointment will neither disgrace You, his Country or himself. Permit me to tell you that it is John Lewis Marstiller, at prese[n]t a Lieutent in the Light Horse, of this County. I do not know a Young Man in all my acquaintance that has a greater Millitary Ardor and Zeal for his Country. He went out Sir, with our Troop of Horse from this County, when you thought it necessary to bring the Insurgents to order. He unfortunately got wounded in that Service, by a Pistol going off & striking him by Accident—But he is in good Health at Present, still he is now, & in all Probability will be Lame to the end of his Days. He is Sir, a Young Man of as great Millitary Pride as ever I knew, and moreover I believe he is as true an American as any Man that ever was Born in America. If Sir, You would Be pleased to give him a Command in Your Body Guard, I believe it would better comport with his Situation than any Station—But I believe rather than not be in our Army to Fight our Enemy, he would take any Station. His Father & Mother are my Neighbours—and very Worthy People—During our War with England his Father with Credit Sustaind the Commission of a Colonel in the Militia of Pensylvania—also was a Member of the Assembly of that State. If you will be pleased to trust the Young Man their Son with a Commission that always call upon his Services near Your Person, it will be most agreeable, and I will pledge myself that he will Act with all Fidelity and with all the Spirit that you could wish for. Now let me conclude with Saying there is not a Man living in America—that wishes You better than

R. Td Hooe

